Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  February 3, 2017                                                                      Stephen J. Markman,
                                                                                                   Chief Justice

                                                                                         Robert P. Young, Jr.
                                                                                              Brian K. Zahra
  153716                                                                              Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
            Plaintiff-Appellee,                                                                         Justices


  v                                                          SC: 153716
                                                             COA: 324311
                                                             Macomb CC: 2014-001991-FH
  ADAM HOWARD REAM,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The denial is
  without prejudice to the defendant’s right to file a motion for relief from judgment
  pursuant to MCR 6.500 et seq.

         MARKMAN, C.J. (concurring).

          I concur with the majority’s decision to deny leave to appeal. Before sentencing,
  defendant received a Cobbs agreement to be sentenced to the lower-third of the
  applicable guidelines range. See People v Cobbs, 443 Mich. 276 (1993). The trial court
  later imposed a sentence at the top of the guidelines range, but did not allow defendant an
  opportunity to withdraw his plea under MCR 6.310(B)(2)(b). Subsequently in the Court
  of Appeals, defendant argued that the trial court failed to abide by Cobbs, 443 Mich. 276.
  However, defendant did not preserve this claim by an objection or motion in the trial
  court, and he failed to raise a claim of ineffective assistance of trial counsel for the failure
  to preserve his Cobbs claim. Defendant now raises a claim of ineffective assistance of
  trial counsel in this Court, which would excuse the failure to preserve the Cobbs claim;
  however, a claim of ineffective assistance of appellate counsel is also necessary in order
  to excuse the failure to raise a claim of ineffective assistance of trial counsel before the
  Court of Appeals. Because defendant did not raise the latter claim, I concur in the denial
                                                                                                              2

order, which expressly does not preclude defendant from filing a motion for relief from
judgment pursuant to MCR 6.508 raising an ineffective assistance of trial and appellate
counsel claim.

      BERNSTEIN J.,   joins the statement of MARKMAN, C.J.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        February 3, 2017
       a0131
                                                                            Clerk